Exhibit 10.15

Execution Copy

SECOND AMENDMENT TO SEARCH SERVICES AGREEMENT

This Second Amendment to Search Services Agreement (“Second Amendment”) is
entered into by and between AOL Inc. (successor-in-interest to AOL LLC), a
Delaware corporation, with its principal place of business at 770 Broadway, New
York, NY 10003 (“AOL”), and Time Inc. (“TI”), a Delaware corporation with
offices at 1271 Avenue of the Americas, New York, New York 10020, effective as
of December 17, 2009 (the “Second Amendment Effective Date”).

INTRODUCTION

The Parties hereto wish to amend the Search Services Agreement entered into by
and between the AOL and TI on August 23, 2007, as amended by the First Amendment
dated as of March 10, 2009 (collectively, the “Existing Agreement”). Together,
the Existing Agreement and this Second Amendment shall be referred to
collectively as the “Agreement”. Capitalized terms not defined in this Second
Amendment shall have the meanings set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

 

1. Term. Section 6.1 (titled, “Term”) of the Existing Agreement is hereby
deleted in its entirety and replaced with the following:

“This Agreement will commence on the Effective Date and shall expire at 11:59
p.m. (EST) on January 31, 2010, unless terminated earlier as provided for in
this Agreement (the “Term”). TI may terminate this Agreement upon no less than
three (3) days prior written notice to AOL if Google is prepared to provide
search services directly to TI.”

 

2. Order of Precedence; Entire Agreement. Except as expressly modified by this
Second Amendment, all terms and conditions, and provisions of the Existing
Agreement shall continue in full force and effect. In the event of conflict
between the terms and conditions of the Existing Agreement and the terms and
conditions of this Second Amendment, the terms and conditions of this Second
Amendment will control. The Existing Agreement, together with any exhibits, and
schedules attached thereto and referenced therein, all as modified by this
Second Amendment, constitutes the entire and exclusive agreement between the
Parties with respect to the subject matter thereof.

 

3. Counterparts; Facsimile. This Second Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Second Amendment may
be executed by signatures transmitted by facsimile.

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to Search
Services Agreement to be signed by their duly authorized representatives and
delivered as of the dates set forth below.

 

AOL INC.     TIME INC. By:  

/s/ Steven Quan

    By:  

/s/ Andy Blau

Name:   Steven Quan     Name:  

Andy Blau`

Title:   VP, Business Development     Title:  

 

Date:  

12/17/09

    Date:  

12/17/09

 

Confidential   1   